COURT OF APPEALS FOR THE
                            FIRST DISTRICT OF TEXAS AT HOUSTON

                       ORDER ON MOTION FOR EN BANC RECONSIDERATION

Appellate case name:      Charles Ray Carter v. The State of Texas

Appellate case number:    01-14-01006-CR

Trial court case number: 1399940

Trial court:              337th District Court of Harris County

Date motion filed:        08/19/16

Party filing motion:      Appellant

       It is ordered that the motion for rehearing is   DENIED          GRANTED.


Judge’s signature: /s/ Sherry Radack
                        Acting Individually      Acting for the Court

Panel consists of: Chief Justice Radack and Justices Jennings, Keyes, Higley, Bland,
Massengale, Brown, Huddle, and Lloyd.

Jennings, J., dissenting from the denial of en banc reconsideration.


Date: January 24, 2017